--------------------------------------------------------------------------------

EXHIBIT 10.2

WEIS MARKETS, INC. CHIEF EXECUTIVE OFFICER INCENTIVE AWARD PLAN Effective
January 1, 2017                    1.     Purposes; Transition; Committee.      
          (a) The purposes of the Weis Markets, Inc. Chief Executive Officer
Incentive Award Plan are to provide a strong financial incentive each year for
performance of the Company's Chief Executive Officer ("CEO" or "Participant") by
making a significant percentage of the CEO's total cash compensation dependent
upon the level of corporate performance attained for the year, and to encourage
the CEO to remain in the employ of the Company through the period described in
this Plan until the awards hereunder vest under the Plan.                 (b)
The Plan shall be administered by the Compensation Committee of the Board (the
"Committee"), as set forth in Section 4.                    2.     Definitions
in Last Section.                       Unless defined where the term first
appears in the Plan, capitalized terms shall have the meanings given in Section
6.                    3.     CEO Incentive Award.                 (a)
Establishment of Incentive Award. Pursuant to this Plan, the Participant shall
be entitled to an Incentive Award for each Plan Year, consisting of two parts:  
                (i) Retention Award. The Participant shall be entitled to
receive a retention award equal to the Base Salary (as defined in the then
current employment agreement between the Company and the CEO (the "Employment
Agreement")) in effect for the Participant under the Employment Agreement at the
end of a Plan Year (which Base Salary, for the avoidance of doubt, may change
from year to year), multiplied by 1.5; and                   (ii) Performance
Award. The Participant shall be entitled to receive a performance award (the
"Performance Award") equal to the Base Salary in effect for the Participant
under the Employment Agreement at the end of a Plan Year, contingent upon the
achievement of specified performance requirements (each, a "Performance Target,"
and together, the "Performance Targets"), as follows:                     A. The
following definitions shall apply to the Performance Awards:                    
  1) "Budgeted Capital Lease Equivalent for Operating Leases" shall mean the
budgeted annual rent expense for the Company for a Plan Year, multiplied by 20.
                      2) "Capital Lease Equivalent for Operating Leases" shall
mean the actual annual rent expense for the Company for a Plan Year, multiplied
by 20.                       3) "EBITDAR" shall mean earnings (net income) of
the Company, plus interest, taxes, depreciation, amortization and rent expense,
all as determined by the Committee.                       4) "MROIC" shall mean
"modified return on invested capital" and shall be calculated by reference to
the Company's audited financial statements, computing the EBITDAR and dividing
it by the sum of (x) Total Assets at the end of the Plan Year plus (y) Capital
Lease Equivalent for Operating Leases.                       5) "MROIC Ratio"
shall have the meaning given to such term in Section 3(a)(ii)(C).              
        6) "MROIC Target" shall mean the target modified return on invested
capital, as determined by the Committee by using the budgeted EBITDAR for a Plan
Year and dividing it by the sum of (x) Total Assets at the beginning of such
Plan Year plus (y) Budgeted Capital Lease Equivalent for Operating Leases for
such Plan Year plus (z) the budgeted capital expenditures for such Plan Year,
which shall be determined for Plan Years by the Committee.                      
7) "Net Sales" shall mean the "net sales" of the Company, as set forth in the
audited financial statements of the Company.                       8) "Net Sales
Ratio" shall have the meaning set forth in Section 3(a)(ii)(B).                
      9) "Net Sales Target" shall mean the target dollar amount for annual Net
Sales determined by the Committee, which shall be determined for Plan Years by
the Committee.                       10) "Total Assets" shall mean the sum of
the current and long-term assets of the Company, as set forth in the audited
financial statements of the Company.                     B. One-half of the
Performance Award is based on the Company's Net Sales in comparison to the Net
Sales Target for a Plan Year. The calculated portion of the Performance Award
based on the Company's Net Sales shall be determined by multiplying (i) the
performance level of actual Net Sales achieved in comparison to the Net Sales
Target (referred to herein as the "Net Sales Ratio") by (ii) .75 x Base Salary.
The Net Sales Ratio shall have a "Threshold" which must be met in order to
qualify for such Performance Award, a "Target" which shall be the Net Sales
Target, and a "Maximum" Net Sales Ratio upon which a Performance Award may be
made. The Threshold is 97% of the Net Sales Target and the Maximum is 103% of
the Net Sales Target, with 0% performance achieved at Threshold, 100%
performance achieved at Target and 150% performance achieved at Maximum, and
with interpolation used to determine the performance achieved between the
Threshold, Target and Maximum levels. The interpolated percentages shall be
rounded to the nearest whole basis point (1/100th of a percent), rounding up in
the case of 5 or more and rounding down in the case of 4 or less.              
      C. One-half of the Performance Award is based on the Company's MROIC in
comparison to the MROIC Target for a Plan Year. The calculated portion of the
Performance Award based on the Company's MROIC shall be determined by
multiplying (i) the performance level of actual MROIC achieved in comparison to
the MROIC Target (referred to herein as the "MROIC Ratio") by (ii) .75 x Base
Salary. The MROIC Ratio shall have a "Threshold" which must be met in order to
qualify for such Performance Award, a "Target" which shall be the MROIC Target,
and a "Maximum" MROIC Ratio upon which a Performance Award may be made. The
Threshold is 98% of the MROIC Target and the Maximum is 105% of the MROIC
Target, with 0% performance achievement at Threshold, 100% performance achieved
at Target and 150% performance achieved at Maximum, and with interpolation used
to determine the performance achieved between the Threshold, Target and Maximum
levels. The interpolated percentages shall be rounded to the nearest whole basis
point (1/100th of a percent), rounding up in the case of 5 or more and rounding
down in the case of 4 or less.                   The Committee retains the right
to adjust the Target and related Threshold and Maximum levels at any time in
their sole discretion. Although the right to receive awards under this Plan are
measured and determined on an annual basis as described in subsections (i) and
(ii) above, except as set forth in Section 3(f), no award shall be payable or
paid to the CEO until after December 31, 2019, subject to the terms set forth in
Section 3(d), and failure to meet the requirements of Section 3(d) shall result
in the forfeiture of such awards.                 (b) Determination and
Certification of Incentive Award Amount. Within 2½ months following the end of
the Plan Year, the Committee shall determine in accordance with the terms of the
Plan and shall certify in writing whether a Performance Target was achieved. For
this purpose, approved minutes of the meeting of the Committee at which the
certification is made shall be sufficient to satisfy the requirement of a
written certification. The amount of any Incentive Award, as so certified by the
Committee, shall be communicated in writing to the Participant.                
(c) Definition of Accounting Terms. In considering a Performance Target for any
Plan Year, the Committee may define accounting terms so as to specify in an
objectively determinable manner the effect of changes in accounting principles,
extraordinary items, discontinued operations, mergers or other business
combinations, acquisitions or dispositions of assets and the like, including in
connection with the definitions set forth in Section 3(a)(ii)(A). Unless
otherwise so determined by the Committee, accounting terms used by the Committee
in determining a Performance Target shall be defined, and the results based
thereon shall be measured, in accordance with generally accepted accounting
principles as applied by the Company in preparing its consolidated financial
statements and related financial disclosures for the Plan Year, as included in
its reports filed with the Securities and Exchange Commission.                
(d) Employment Requirement for Incentive Award Payment and Exception Thereto.  
                (i) Payment of an Incentive Award to a Participant for a Plan
Year shall be made only if, and to the extent that, the foregoing and following
requirements of this Section 3 have been met with respect to the Plan Year.    
              (ii) Unless otherwise determined by the Committee, and except as
provided in Section 3(f), payment of an Incentive Award to a Participant shall
be made only if the Participant is employed by the Company as its Vice Chairman,
Chairman, CEO, President or other position determined by the Company's Board of
Directors for the entire term of this Plan (from January 1, 2017 through
December 31, 2019).                 (e) Time of Payment. Except as provided in
Section 3(f) hereof, and subject to any deferral election made by the
Participant under any deferral plan of the Company then in effect, any Incentive
Award to which a Participant becomes entitled under this Section 3 shall be paid
in a lump sum cash payment within 2½ months after December 31, 2019, subject to
determination and certification by the Committee of each Performance Award for
each Plan Year as set forth in Section 3(b), provided, however, in the event an
amount is deferred compensation and is conditioned upon a separation from
service and not compensation the Participant could receive without separating
from service, then payment shall be made to a Participant who is a "specified
employee" under Section 409A of the Code on the first day following the
six-month anniversary of the Participant's separation from service.            
    (f) Termination Without Cause; Death. Notwithstanding Section 3(d), if the
Participant's employment is subject to a Without Cause Termination (as defined
in the Employment Agreement), the Company shall pay the Participant as follows:
                        If the Without Cause Termination occurs             on
or between the following dates: Amount to be Paid                        
January 1, 2017 to December 31, 2017 $3,200,000                         January
1, 2018 to December 31, 2018 $4,000,000                         January 1, 2019
to December 31, 2019 $4,800,000                   Any such amount shall be paid
in a lump sum cash payment within 2½ months after the end of the calendar year
in which such Without Cause Termination occurs; provided, however, in the event
an amount is deferred compensation and is conditioned upon a separation from
service and not compensation the Participant could receive without separating
from service, then payment shall be made to a Participant who is a "specified
employee" under Section 409A of the Code on the first day following the
six-month anniversary of the Participant's separation from service.            
      Notwithstanding Section 3(d), upon the death of the Participant during
employment, the Company shall pay $1,300,000 to the spouse of the Participant
should she survive him or otherwise to the estate of the Participant. Such
payment shall be made within sixty (60) days of the date of death of the
Participant.                   For the avoidance of doubt, in the case of any
other termination of employment of Participant prior to December 31, 2019,
including for disability, retirement, resignation by Participant or Termination
for Cause (as defined in the Employment Agreement), Participant shall not be
entitled to receive payment of any amounts hereunder.              
     4.     Administration.                            The Plan shall be
administered by the Committee. The Committee shall have the authority in its
sole discretion, subject to and not inconsistent with the express provisions of
the Plan, to administer the Plan and to exercise all the powers and authorities
either specifically granted to it under the Plan or necessary or advisable in
the administration of the Plan, including, without limitation, to construe and
interpret the Plan; to prescribe, amend and rescind rules and regulations
relating to the Plan; and to make all other determinations deemed necessary or
advisable for the administration of the Plan.                            All
determinations of the Committee shall be made by a majority of its members
either present in person or participating by conference telephone at a meeting
or by unanimous written consent. The Committee may delegate to one or more of
its members or to one or more agents such administrative duties as it may deem
advisable, and the Committee or any person to whom it has delegated duties as
aforesaid may employ one or more persons to render advice with respect to any
responsibility the Committee or such person may have under the Plan. All
decisions, determinations and interpretations of the Committee shall be final
and binding on all persons, including the Company, any Participant (or any
person claiming any rights under the Plan from or through any Participant) and
any shareholder.                            No member of the Committee shall be
liable for any action taken or determination made in good faith with respect to
the Plan or any Incentive Award hereunder.                    5.     General
Provisions.                 (a) No Right to Continued Employment. Nothing in the
Plan or in any Incentive Award hereunder shall confer upon any Participant the
right to continue in the employ of the Company either as CEO or in any other
capacity or to be entitled to any remuneration or benefits not set forth in the
Plan or to interfere with or limit in any way the right of the Company to
terminate such Participant's employment.                 (b) Cancellation and
Recoupment of Awards. Incentive Awards may be cancelled without payment and/or a
demand for repayment of any Incentive Awards may be made upon a Participant
pursuant to the provisions set forth below.                   If the Committee
determines that the Participant has been incompetent or negligent in the
performance of his or her duties or has engaged in fraud or willful misconduct,
in each case in a manner that has caused or otherwise contributed to the need
for a material restatement of the Company's financial results, the Committee
will review all performance-based compensation awarded to or earned by the
Participant on the basis of performance during fiscal periods affected by the
restatement. If, in the Committee's view, the performance-based compensation
would have been lower if it had been based on the restated results, the
Committee and the Company will, to the extent permitted by applicable law, seek
recoupment from the Participant of any portion of such performance-based
compensation as it deems appropriate after a review of all relevant facts and
circumstances. Generally, this review would include consideration of:          
            the Committee's view of what performance-based compensation would
have been awarded to or earned by the Participant had the financial statements
been properly reported;         the nature of the events that led to the
restatement;         the conduct of the Participant in connection with the
events that led to the restatement;         whether the assertion of a claim
against the Participant could prejudice the Company's overall interests and
whether other penalties or punishments are being imposed on the Participant,
including by third parties such as regulators or other authorities; and        
any other facts and circumstances that the Committee deems relevant.            
    (c) Withholding Taxes. The Company shall deduct from all payments under the
Plan any taxes required to be withheld by federal, state or local governments.  
              (d) Amendment of the Plan. The Committee may make such amendments
as it deems necessary to comply with the Code or other applicable laws, rules
and regulations.                 (e) Participant Rights. No Participant in the
Plan for a particular Plan Year shall have any claim to be granted any target
Incentive Award under the Plan for any subsequent Plan Year, and there is no
obligation for uniformity of treatment of Participants.                 (f)
Unfunded Status of Incentive Awards. The Plan is intended to constitute an
"unfunded" plan for incentive compensation. With respect to any payments which
at any time are not yet made to a Participant with respect to an Incentive
Award, nothing contained in the Plan or any related document shall give any such
Participant any rights that are greater than those of a general creditor of the
Company.                 (g) Governing Law. The Plan and the rights of all
persons claiming hereunder shall be construed and determined in accordance with
the laws of the Commonwealth of Pennsylvania without giving effect to the choice
of law principles thereof, except to the extent that such law is preempted by
federal law.                 (h) Effective Date and Term. The effective date of
the Plan shall be January 1, 2017. The Plan shall continue in effect until the
Plan Year ending December 31, 2019, subject to the continued employment of the
Participant.                    6.     Definitions.                 The
following terms, as used herein, shall have the following meanings:            
    (a) "Board" shall mean the Board of Directors of the Company.              
  (b) "Chief Executive Officer" or "CEO" shall mean the Chief Executive Officer
of the Company.                 (c) "Code" shall mean the Internal Revenue Code
of 1986, as amended, and any successor statute of similar import, and
regulations thereunder, in each case as in effect from time to time. References
to sections of the Code shall be construed also to refer to any successor
sections.                 (d) "Committee" shall mean the Compensation Committee
or any other committee or subcommittee designated by the Board to administer the
Plan.                 (e) "Company" shall mean Weis Markets, Inc., a corporation
organized under the laws of the Commonwealth of Pennsylvania, or any successor
corporation.                 (f) "Employment Agreement" shall have the meaning
given to such term in Section 3(a)(i).                 (g) "Incentive Award"
shall mean any Incentive Award to which a Participant becomes entitled pursuant
to the Plan under Section 3(a)(i) or Section 3(a)(ii), as the case may be, in
the aggregate; the establishment of an Incentive Award with respect to a
Participant pursuant to Section 3(a) hereof does not, by itself, entitle the
Participant to payment of any Incentive Award hereunder; an Incentive Award must
be earned and become payable pursuant to other provisions hereof.              
  (h) "Participant" shall mean an individual serving as CEO of the Company for
whom an Incentive Award is established by the Committee with respect to the
relevant Plan Year.           (i) "Performance Award" shall have the meaning
given to such term in Section 3(a)(ii).                 (j) "Performance Target"
and "Performance Targets" shall have the meanings given to such terms in
Section 3(a)(ii).                 (k) "Plan" shall mean this Weis Markets, Inc.
Chief Executive Officer Incentive Award Plan, as amended from time to time.    
(l) "Plan Year" shall mean the Company's fiscal year (which is, on the effective
date of this Plan, the calendar year with a year-end date as determined pursuant
to the Company's audited financial statements).                     The
undersigned acknowledges that he has reviewed and agrees to the terms of this
Chief Executive Officer Award Plan.             /s/ Jonathan H. Weis   Jonathan
H. Weis                


                                                                                                                                    